Citation Nr: 0917931	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  06-26 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for joint 
pain, left shoulder, to include as due to undiagnosed 
illness, and if so, whether service connection is warranted.

2.  Entitlement to service connection for depressive 
disorder.

3.  Entitlement to service connection for residuals of 
cervical spine injury.

4.  Entitlement to service connection for cardiac arrhythmia 
with chest pain, to include due to undiagnosed illness.

5.  Entitlement to service connection for a sleep disorder.  

6.  Entitlement to a rating in excess of 10 percent for 
irritable bowel syndrome (IBS).




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to September 
1984 and from January 1991 to September 1991.  He also had 
subsequent verified reserve service.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.

The Board notes that, in an unappealed July 2003 rating 
decision, the RO denied entitlement to service connection for 
anxiety disorder.  The February 2006 decision on appeal 
denied service connection for depressive disorder.  Where a 
prior claim for service connection has been denied, and a 
current claim contains a different diagnosis (even one 
producing the same symptoms in the same anatomic system), a 
new decision on the merits is required.  See Ephraim v. 
Brown, 82 F.3d 399, 402 (Fed. Cir. 1996); but see Ashford v. 
Brown, 10 Vet. App. 120, 123 (1997) (a new etiological theory 
does not constitute a new claim).  See also Boggs v. Peake, 
520 F.3d 1330, 1334-35 (Fed. Cir. 2008) (to the effect that a 
claim for one diagnosed disease or injury cannot be 
prejudiced by a prior claim for a different diagnosed disease 
or injury; and the two claims must be considered 
independently).  In view of Boggs, the Board will consider 
the Veteran's claim for service connection for a depressive 
disorder on a de novo basis.

In his August 2006 substantive appeal, the Veteran requested 
a Travel Board hearing.  He subsequently agreed to a 
videoconference hearing at the Muskogee, Oklahoma, RO.  
However, his hearing was scheduled for May 2007 at the RO in 
North Little Rock, Arkansas.  Accordingly, the requested 
hearing was rescheduled for March 2009 at the RO in Muskogee, 
Oklahoma.  The appellant without good cause failed to report 
for the rescheduled videoconference hearing; thus, his 
hearing request is considered withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2009).  

The issues of entitlement to service connection for 
depressive disorder, left shoulder joint pain, residuals of 
cervical spine injury, cardiac arrhythmia with chest pain, 
and sleep disorder as well as the issue of entitlement to an 
increased rating for IBS are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for joint pain, left shoulder, due to 
undiagnosed illness, was denied by a July 2003 rating 
decision.  Although notified of that decision and apprised of 
his procedural and appellate rights, he did not perfect a 
timely appeal.

2.  The additional evidence received since the July 2003 
denial is not duplicative or cumulative of evidence 
previously considered and relates to an unestablished fact 
necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The July 2003 rating decision which denied the claim of 
entitlement to service connection for joint pain, left 
shoulder, due to undiagnosed illness, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence has been received and the claim 
to establish service connection for left shoulder joint pain 
may be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially it is noted that VA has a duty to notify claimants 
for VA benefits of information necessary to complete and 
support a claim and to assist claimants in the development of 
evidence.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.159 (2008).  With regard to requests to reopen 
finally disallowed claims, VA's duties require notice of the 
evidence needed to reopen the claim as well as the evidence 
to establish the underlying benefit sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  As the issue of whether 
new and material evidence has been submitted has been 
resolved in the Veteran's favor, any error in notice required 
by Kent is harmless error, and analysis of whether VA has 
satisfied its other duties is not in order.

The July 2003 rating decision denied the Veteran's claim for 
service connection for joint pain, left shoulder, due to 
undiagnosed illness.  The February 2006 rating decision now 
at issue and the July 2006 Statement of the Case (SOC) 
included consideration of whether there was new and material 
evidence to reopen this claim.  Although the RO declined to 
reopen the claim, the Board must make this threshold 
preliminary determination because this, in turn, affects the 
Board's jurisdiction to adjudicate the underlying merits of 
the claim.  Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 
U.S.C. §§ 5108, 7104(b)).

Following an adverse determination by the RO, a notice of 
disagreement must be filed within one year from the 
notification of that determination.  38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. §§ 3.104(a); 20.302(a).  Generally, 
in the absence of clear and unmistakable error, RO 
determinations that are not timely appealed are final and may 
not be reconsidered.  See 38 U.S.C.A. § 5109A(b); 38 C.F.R. 
§ 20.1103.

In May 2001, VA received the Veteran's claim for service 
connection for joint pain, left shoulder, due to undiagnosed 
illness.  In July 2003, the RO denied that claim because the 
medical evidence failed to show chronic symptoms which were 
manifested to a degree of 10 percent or more.  The Veteran 
was notified of the adverse decision in July 2003, but he did 
not file a notice of disagreement with respect to that 
decision.  The decision therefore became final.  38 C.F.R. 
§ 20.302(a).

If new and material evidence is submitted or secured with 
respect to a previously-denied claim, however, VA must reopen 
that claim and evaluate the merits of the claim in light of 
all the evidence, both new and old.  38 U.S.C.A. § 5108; 
Spalding v. Brown, 10 Vet. App. 6, 10 (1997).  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In addition, in the case of claims based on undiagnosed 
illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.117, there 
is no requirement that there be competent evidence of a nexus 
between the claimed illness and service.  Gutierrez v. 
Principi, 19 Vet. App. 1 (2004).  Further, lay persons are 
competent to report objective signs of illness.  Id.

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is warranted.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).

Since the July 2003 rating decision, the Veteran submitted a 
May 2005 statement from his private physician at the Craig 
Clinic which notes that the Veteran reported his neck popped 
when he was putting on a fire-proof suit in the line of duty 
and, as a result of this injury, the Veteran has been 
experiencing arm pain.  The Veteran's line of duty neck 
injury is confirmed by an April 2005 statement from his 
Platoon Leader which notes that the injury was sustained 
while training from June 2003 to October 2003 (during reserve 
duty).  

In addition, the Veteran's September 2005 claim and his 
January 2006 report of VA examination note his history of 
neck injury in 2003 and complaints of neck pain which 
radiates into the left shoulder.  Since this evidence was not 
previously submitted to the RO, it is "new" evidence within 
the meaning of 38 C.F.R. § 3.156(a).  This evidence is also 
material because it relates to an unestablished fact 
necessary to substantiate the claim.  

This evidence indicates that the Veteran's 2003 neck injury 
sustained during a period of reserve service has resulted in 
left shoulder impairment.  Thus, it relates to a required 
element under a legal theory for establishing service 
connection and is material evidence within the meaning of 
38 C.F.R. § 3.156(a).  For purposes of reopening a 
previously-denied claim, the credibility of the evidence must 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  If the credibility of the evidence is presumed, the 
documents submitted by the Veteran raise a reasonable 
possibility of substantiating the claim.  Thus, the standard 
for new and material evidence has been met.  

Accordingly, the Board finds that new and material evidence 
has been submitted and the claim for service connection for 
joint pain, left shoulder, is reopened.  38 U.S.C.A. § 5108.

However, the adjudication of the appellant's claim does not 
end with a finding that new and material evidence has been 
submitted, nor is a grant of service connection for joint 
pain, left shoulder, assured.  Once a claim is reopened, the 
VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).  Here, as noted below in the Remand, the Board is 
requesting additional development with respect to the 
underlying claim of service connection for joint pain, left 
shoulder, to include as due to undiagnosed illness and will 
issue a final decision once that development is complete, if 
the case is ultimately returned to the Board.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for joint pain, left 
shoulder, is reopened.  To this extent, the appeal is 
granted.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claims so that he is afforded every possible 
consideration.

IBS

The Veteran contends that his service-connected IBS is more 
severe than reflected by the assigned rating.  The Board 
observes that the record indicates possible worsening of 
these disabilities then reflected by the last examination.  
The Board also notes that the Veteran has not been afforded a 
VA examination in nearly two and a half years.  Therefore, 
the Board finds that an examination is necessary.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was 
required to afford a contemporaneous medical examination 
where examination report was approximately two years old); 
see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
The examiner should review the evidence of record and offer 
an objective assessment of the current severity of the 
Veteran's IBS.



Undiagnosed Illness (Left shoulder/Cardiac Disorder)

With regard to the claims for service connection for left 
shoulder joint pain and cardiac arrhythmia with chest pain, 
to include due to undiagnosed illness, it is noted that, 
under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for 
a Persian Gulf veteran who exhibits "objective indications 
of a qualifying chronic disability" that became manifest 
during service on active duty in the Armed Forces in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent during the presumptive 
period prescribed by the Secretary.  The term "qualifying 
chronic disability" includes an undiagnosed illness, or a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms.  
38 C.F.R. § 3.317(a)(2).  The term "objective indications of 
a qualifying chronic disability" include both "signs," in 
a medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3).

VA has extended the period within which such disabilities 
must become manifest to a compensable degree in order for 
entitlement to compensation to be established.  The period 
was extended from December 31, 2006, to December 31, 2011.  
See 71 Fed. Reg. 75,669-75,672 (December 18, 2006) (as 
codified at 38 C.F.R. § 3.317(a)(1)(i) (2008)).

The Veteran's claim for service connection for left shoulder 
joint pain was initially claimed as due to undiagnosed 
illness.  It is noted that an October 2002 electromyographic 
(EMG) report includes a provisional diagnosis of left upper 
extremity paresthesias and a finding of dysesthesia 
associated with history of sarin gas exposure in 1992.  The 
examiner noted that the Veteran has a prolonged distal 
sensory latency on nerve conduction velocity compatible with 
peripheral neuropathy, mild.  

In this regard, the Secretary of Veterans Affairs, under the 
relevant statutory authorities, has determined that there is 
no basis for establishing a presumption of service connection 
for any illness suffered by Gulf War veterans based on 
exposure to, among other agents, sarin agents.  See 66 Fed. 
Reg. 35,702-10 (July 6, 2001), and 66 Fed. Reg. 58,784-85 
(Nov. 23, 2001).

This determination was made subsequent to studies overseen by 
the National Academy of Sciences and the Department of 
Defense.  Id.  Specific findings regarding sarin indicate 
that the low level of exposure from Khamiyisah were 
insufficient to trigger acute symptoms in any known service 
member in the area and that no long term side effects could 
be identified from longitudinal study of the effected 
population at Khamiyisah and from other populations exposed 
to sarin agents.  

In his September 2005 claim for irregular heart beat and 
chest pain, the Veteran reported that he has been 
experiencing chest pain for years and his family physician, 
Dr. Craig has told him that the problem is caused by his 
service in Desert Storm.  Alternatively, in his April 2006 
notice of disagreement, the Veteran stated that Dr. Craig had 
told him that inflammation from his service-connected IBS 
traveling to the lining of the heart started inflammation 
there.  Significantly, treatment reports from Dr. Craig have 
not been obtained and are not available for review and a May 
2005 statement from the Craig Clinic appears to be 
incomplete.  

Thus, after requesting all pertinent medical evidence not 
already associated with the Veteran's claims file and in 
light of the complex medical issues involved with respect to 
his heart and shoulder claims, the Veteran should be afforded 
a VA examination by appropriate specialists prior to 
appellate review.

Left Shoulder/Cervical Spine

The Veteran's claim for service connection for residuals of a 
cervical spine injury was denied by the February 2006 rating 
decision on the basis that a cervical spine condition neither 
occurred in nor was caused by service.  However, as noted 
above, the April 2005 statement from the Veteran's platoon 
leader provides competent evidence that such injury was 
sustained.  In addition, a January 2005 report of magnetic 
resonance imaging (MRI) of the cervical spine notes 
degenerative signal within the interval discs and the lower 
cervical spine; a small broad based left paracentral disc 
protrusion causing mild central spinal stenosis with no 
significant neuroforaminal narrowing at C5-6 and combination 
of annular disc bulge, broad based left paracentral disc 
protrusion and minimal posterior osteophytic ridging causing 
mild central spinal stenosis with mild narrowing of the left 
C6-7 neural foramen without significant right neuroforaminal 
narrowing at the C6-7 level.  Although the January 2006 VA 
examination report notes the January 2005 MRI report and 
includes a diagnosis of normal cervical spine examination, 
there is no explanation of his diagnosis in light of the 
January 2005 MRI findings.  

In addition, as noted above, the Veteran claims that his 
joint pain, left shoulder, is the result of his cervical 
spine injury.  Left upper extremity impairment is noted in 
the January 2005 MRI report as well as by Dr. Craig in the 
May 2005 statement and left upper extremity paresthesias are 
noted on the October 2002 EMG report.  Accordingly, an 
examination and opinion are needed to determine whether there 
is a correlation between the Veteran's current cervical spine 
pathology, to include as noted on the January 2005 MRI 
report, and the injury he sustained during service in the 
reserves in 2003 as well as any left shoulder joint 
impairment associated with this injury or otherwise 
attributable to active duty service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Depressive Disorder/Sleep Disorder

The Veteran claims that the loss of his abilities, strength 
and physical fitness has caused a lot of depression.  In 
addition, in his September 2005 claim for service connection, 
the Veteran claimed that he is prevented from sleeping and 
becomes irritable due to his heart condition as well as his 
other conditions.  Alternatively, in his April 2006 notice of 
disagreement, the Veteran stated that it is impossible for 
him to sleep when he is experiencing an IBS episode.  
Although the Veteran reported experiencing depression and 
sleep impairment during his January 2006 VA examination, the 
report of this examination includes no objective findings or 
diagnoses with respect to these complaints.  Accordingly, the 
Veteran should be afforded a VA psychiatric examination to 
determine the nature and etiology of any depressive disorder 
or sleep disorder.  

Additional Considerations

Review of the claims file reflects that the Veteran is in 
receipt of ongoing VA and private medical treatment for his 
claimed disorders.  Specifically, the evidence of record 
suggests that additional relevant treatment reports from Dr. 
Ong of the Cardiac Clinic of Muskogee, Dr. Craig of the Craig 
Clinic, Dr. Sangal of the Muskogee Digestive Center, and Dr. 
Kirk of the Orthopedic Center of Muskogee may be available 
but VA has not attempted to obtain such evidence.  In 
addition, the Veteran has reported that he is in receipt of 
VA medical treatment.  These additional records must be 
obtained before deciding his appeal.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency and must be obtained if the material 
could be determinative of the claim).

The Board further notes that while this appeal has been 
pending, the United States Court of Appeals for Veterans 
Claims (Court) provided guidance on what notice is required 
when a claimant files a claim for an increased rating.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008).  The 
Veteran must be provided this Vazquez notice before deciding 
that part of his appeal.

Accordingly, the case is REMANDED for the following action:

1.  Verify all of the Veteran's periods 
of active duty, active duty for 
training (ACDUTRA) and inactive duty 
for training (INACDUTRA) subsequent to 
his discharge from active service in 
September 1991.

2.  Send the veteran a notice letter 
for his claim for an increased rating 
that is in full compliance with 
Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 43 (2008).

3.  The RO should contact the Veteran 
and request that he furnish the names, 
addresses, and dates of treatment of 
all VA and non-VA medical providers 
from whom he has received treatment for 
his claimed disorders (since September 
1991, the date of his discharge from 
active duty service for his service 
connection claims and since September 
2004, one year prior to the date of 
receipt of his claim for an increased 
rating.)  After obtaining any necessary 
authorization from the Veteran, the RO 
should attempt to obtain a copy of all 
indicated records not already 
associated with the claims folder.  The 
attention of the RO is specifically 
directed to any treatment reports 
available from Drs. Ong, Craig, Sangal, 
and Kirk as well as at any identified 
VA Medical facility.  

4.  The Veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his IBS.  
The examiner should list all current 
manifestations and symptoms of the 
Veteran's IBS, and should comment 
specifically on the presence, frequency 
and severity of such symptoms as 
diarrhea, constipation, bowel 
disturbance and abdominal distress.  To 
the extent possible, the examiner 
should distinguish the manifestations 
of the service-connected disorder from 
those of any nonservice-connected 
gastrointestinal disorders.

The claims folder should be made 
available to the examiner in 
conjunction with the examination.  The 
examiner should review the Veteran's 
medical history and conduct all 
necessary special studies or tests.  A 
complete rationale for any opinion 
expressed must be provided.  If the 
examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

5.  Schedule the veteran for a Persian 
Gulf War protocol examination to 
ascertain, if possible, the etiology of 
his complaints of cardiac arrhythmia 
with chest pain and left shoulder joint 
pain.  This includes determining 
whether any specific symptoms are due 
to an undiagnosed illness or, instead, 
are due to a known diagnosed disorder.  
And, if known, state the diagnosis and 
whether it is at least as likely as not 
that the diagnosed disorder is of 
service origin or if it manifested 
within one year of service discharge.  

The claims folder should be made 
available to the examiner in 
conjunction with the examination.  The 
examiner should review the Veteran's 
medical history, to include the October 
2002 EMG report, and conduct all 
necessary special studies or tests.  A 
complete rationale for any opinion 
expressed must be provided.  If the 
examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

6.  Schedule the Veteran for a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any cervical 
spine and left shoulder disorder.  The 
examiner is requested to state whether 
a cervical spine disorder is the result 
of injury sustained during service, to 
include the 2003 neck injury during 
reserve service, and whether it is at 
least as likely as not that any 
currently diagnosed left shoulder 
disorder is causally related to active 
service, to include the 2003 neck 
injury during reserve service.  

The claims folder should be made 
available to the examiner in 
conjunction with the examination.  The 
examiner should review the Veteran's 
medical history, to include the October 
2002 EMG report, and conduct all 
necessary special studies or tests.  A 
complete rationale for any opinion 
expressed must be provided.  If the 
examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

7.  Schedule the Veteran for a VA 
psychiatric examination to determine 
the nature and etiology of his claimed 
depressive disorder and sleep disorder.  
Based upon examination of the Veteran 
and review of his pertinent medical 
history, the examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not (meaning 50 
percent or more probable) that any 
current depressive disorder or sleep 
disorder is a result of active service, 
a service-connected disability to 
include but not limited to IBS, and/or 
any of his other nonservice-connected 
disabilities.  A complete rationale for 
any opinion expressed must be provided.  
If the examiner is unable to provide 
the requested opinion without resorting 
to speculation, it should be so stated.

8.  When the development has been 
completed, the RO should review the 
case again based on the additional 
evidence.  If the benefit sought is not 
granted, the RO should furnish the 
Veteran and his representative with a 
Supplemental Statement of the Case, and 
should give the Veteran a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


